Order entered October 25, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00242-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                               No. 05-21-00360-CV

                       MOLLY WILKERSON, Appellant

                                        V.

                       MARK MALDONADO, Appellee

                               No. 05-21-00373-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50778-2021

                                     ORDER

      These appeals and each of the clerk’s records in the appeals were filed

without payment of costs based on appellant’s statements that she was unable to

afford payment. See TEX. R. CIV. P. 145; TEX. R. APP. P. 20.1. The court reporter,

however, challenged appellant’s statements, and on October 18, 2021, we affirmed

the trial court’s order sustaining the contest and ordered appellant to file written
verification she had paid, or made arrangements to pay, the fee for preparing the

reporter’s record in the appeals.

      Prior to our October 18th order and opinion, appellant filed a motion

requesting, in part, that we accelerate the appeals and allow the appeal to proceed

on previously-purchased transcripts. Although she did not identify the previously-

purchased transcripts in the October 11th motion, on October 20, 2021, she filed a

response to the order and opinion listing the following proceedings as having been

previously transcribed:

      •in trial court cause number 366-53554-2020 and appellate cause
      number 05-21-0242-CV

      (1) the trial court’s January 26, 2021 ruling to dismiss case;
      (2) an excerpt of the January 27, 2021 testimony of witness Nicole
      May; and,
      (3) the trial court’s January 27, 2021 ruling on child custody;

      •in trial court cause number 366-51795-2021 and appellate cause
      number 05-21-00360-CV

      (1) the trial court’s April 20, 2021 vexatious litigant designation
      ruling;

      and

      •in trial court cause number 366-50778-2021 and appellate cause
      number 05-21-00373-CV

      (1) the February 24, 2021 original protective order hearing;
      (2) the trial court’s March 3, 2021 ruling from second protective order
      hearing;
      (3) an excerpt of the March 3, 2021 testimony of Tony Mallers
      concerning attorney’s fees; and,
      (4) the May 3, 2021 testimony of appellee from final protective order
      hearing.
Appellee has not filed a response to the October 11th motion or otherwise

communicated regarding appellant’s requests.

      We construe appellant’s motion and response as a motion to proceed on a

partial reporter’s record under Texas Rule of Appellate Procedure 34.6(c), see TEX.

R. APP. P. 34.6(c), and GRANT the motion. We ORDER appellant to file, no

later than November 5, 2021, a statement of the points or issues to be presented on

appeal. See id. 34.6(c)(1). We further ORDER Antoinette Varela, Official Court

Reporter for the 366th Judicial District Court, to file the reporter’s records of the

above-listed proceedings no later than November 8, 2021. Appellant’s opening

brief in each appeal shall be filed within thirty days of the filing of the reporter’s

records.

      We caution appellant that any additions requested by another party will be at

appellant’s expense and that the Court will presume the partial reporter’s record

constitutes the entire record for purposes of reviewing the stated points or issues.

See id. 34.6(c)(3),(4).

      To the extent appellant seeks any other relief, we DENY the motion.

      We DIRECT the Clerk of the Court to send a copy of this order Ms. Varela

and the parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE